Title: From Benjamin Franklin to Dumas, 19 December 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, Dec. 19. 1781.
I duly received yours of the 7th. per young Mr. de Neufville, enclosing the Pamphlets, of which I gave one the next Day to M. Beaudoin. It was so long since we had heard from you, that we feared you were sick.
I inclose sundry American News-papers, out of which perhaps some thing may be drawn for your Printers. There are the Orders of General Greene after the Battle of Eutaw Springs, by which it appears that the Militia behav’d to Satisfaction. There are also the Proceedings relating to Col. Isaac Hayne; which it may be well to publish, as probably we may soon hear that Gen. Greene, according to his Promise in his Proclamation, has hanged some of the British Officers in retaliation; and the Knowledge of these Proceedings may operate in his Justification.— In the German Paper there are two Dialogues of which you can best judge whether the Printing of them in Germany may not have some little Effect in Opposition to Faucit’s Recruiting. I suppose this Letter may find you at Amsterdam, and therefore send it under Cover to Mr. Adams. With the usual Compliments of the approaching Season, I am ever, Dear Sir, Your faithful Friend & most obedient Servant
B Franklin
M. Dumas
 
Endorsed: Passy 19 Xbr 1781 S.E. Mr. B. Franklin
